Citation Nr: 0936805	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-39 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a fracture of the right clavicle, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1972 to March 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas that granted service connection for residuals of a 
right clavicle fracture an assigned a 20 percent rating, 
effective February 24, 2003.  The case was remanded to the RO 
for additional development in May 2007.  The case has been 
returned to the Board for appellate review.


FINDING OF FACT

Residuals of a fracture of the right clavicle are manifested 
by complaints of pain and needle-like sensations and varying 
degrees of limitation of motion with, at worst, 80 degrees of 
flexion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of a fracture of the right clavicle are 
not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp 2009); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009). Therefore, no further 
notice is needed under the VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records and records of VA 
treatment have been associated with the Veteran's claim file.  
The Veteran was afforded a VA examination in March 2009 in 
which the examiner, a specialist in his field, was provided 
the c-file for review, recorded the Veteran's history, 
conducted a physical examination of the Veteran, and reached 
a conclusion based on his examination that is consistent with 
the record.  The examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran's statements in support of 
the claim are of record and the Board has carefully 
considered such statements, concluding that no available 
outstanding evidence has been identified.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2009).

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for residuals of a fracture of 
the right clavicle is an appeal from the initial assignment 
of a disability rating in June 2003.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has reviewed 
the record and does not find that it reflects such a 
significant change in the disability during the appeal period 
so as to warrant a staged rating.  Accordingly, a uniform 
rating is warranted.

The Veteran's fracture residuals of the right clavicle are 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under 
this code, a 20 percent rating contemplates limitation of arm 
motion to the shoulder level.  A 30 percent rating requires 
that motion is limited to midway between side and shoulder 
level while a 40 percent rating is indicated by limitation to 
25 degrees from the side.

In May 2002 the Veteran came to a VA clinic complaining of 
reduced range of motion of his right shoulder and a notation 
indicates that he was limited to 90 degrees of motion.  

In April 2003 the Veteran stated that he could not lift his 
right arm to chest height.  The Veteran's wife, in an 
attached letter, stated that the Veteran's right arm is in 
constant pain and confirmed that he had difficulty lifting 
it.  

A May 2003 x-ray showed mild degenerative disease at the 
acromioclavicular joint, post traumatic deformity from an old 
healed right clavicular fracture and subcortical cystic 
change in the greater tuberosity associated with rotator cuff 
pathology.

In May 2003 the Veteran underwent an examination in which he 
indicated that he was able to brush his teeth, vacuum, drive 
a car, climb stairs, take out the trash, garden, and push a 
lawn mower.  However, due to his right arm, the Veteran was 
unable to shower or dress himself.  The Veteran had flexion 
to 100 degrees and abduction to 65 degrees.  It is noted that 
normal range of motion is to 180 for both flexion and 
abduction.  The Veteran's range of motion was additionally 
limited by pain, weakness, and lack of endurance.

In July 2003 the Veteran reported severe right shoulder pain.  
Both active and passive range of motion were extremely 
limited and very painful.  The Veteran's right shoulder could 
not be passively elevated more than 50 degrees without 
complaints of severe pain and attempts at glenohumeral motion 
initiated scapula thoracic motion along with intense deltoid 
and pectoralis muscle spasms.  An MRI in July 2003 was 
consistent with impingement syndrome.

In February 2004 the Veteran complained of reduced range of 
motion.  He had forward flexion to 80 degrees and external 
rotation to 30 degrees.  In spite of his reduction in motion 
however, it was indicated that the Veteran maintained 
employment as a custodian.

In April 2004 the Veteran reported pain and limited motion in 
his shoulder.  Records indicated that he had an active range 
of motion of 130 degrees on flexion and 105 degrees on 
abduction.  Passive range of motion was 140 degrees of 
flexion and 125 degrees of abduction.  Notes indicate that 
when using wall pulleys the Veteran showed full range of 
motion without complaints of pain.  Additionally, he actively 
elevated his arm above his head at the end of the visit.

In June 2007 the Veteran reported right arm numbness and pain 
which he ranked as ten on a scale of one to ten.  He 
indicated that he was unable to grip tightly with his right 
hand.  He reported that the arm pain interfered with sleep, 
daily activities, work, enjoyment of life, relations with 
others, walking, and his mood.

In April 2008 the Veteran stated that he had severe right 
shoulder pain and that his shoulder had been locking up.

In March 2009 the Veteran had a VA examination.  It was 
indicated that he had recently been laid off from his job as 
a custodian.  He was able to do all activities of daily 
living, including dressing himself, feeding himself, and 
driving a car.  He claimed that the pain in his right 
shoulder was seven out of ten and included both stabbing and 
needle-type sensations.  The Veteran reported that pain in 
his shoulder would flair when lifting his 20-30 pound 
grandchild.  He had sensations of losing control of his right 
hand and dropping items.  On physical exam the Veteran showed 
no muscle spasms.  His passive flexion was 110 degrees, 
active flexion was 80 degrees.  He had full extension, 
abduction to 90 degrees, internal rotation to 45 degrees and 
external rotation to 45 degrees.

In a May 2009 addendum to his report, the examiner opined 
that there was no specific weakness, lack of endurance, 
fatigability, or lack of coordination.  The Veteran had some 
stiffness in his shoulder and more severe pain with use.

After a careful review of the evidence above, the Board finds 
the Veteran's disability picture is most analogous to a 20 
percent rating.  As illustrated by the record, in spite of 
some indication that the Veteran's range of motion is limited 
to between his side and shoulder level, the Veteran's has 
also shown passive flexion to 110 degrees and abduction to 90 
degrees.  The Board also finds records from April 2004 
especially probative.  In that instance the Veteran was able 
to lift his right arm above his head and showed a full range 
of motion with no complaints of pain when using pulleys.



The Board does not find that a rating in excess of 20 percent 
is appropriate here.  Although the Board concedes that In 
January 2004 and March 2009 the Veteran showed flexion only 
to 80 degrees, the Board notes that even when viewed in the 
light most favorable to the Veteran this limited motion is 
inconsistent with other evidence on the record.  
Specifically, the weight of the evidence shows that the 
Veteran is capable of activities of daily living including 
dressing, bathing, feeding, operating a motor vehicle, and 
lifting his grandchild.  Furthermore, the Veteran continued 
his occupation as a custodian throughout the period on appeal 
until he was laid off around March 2009.  Given this evidence 
the Board finds subjective complaints of flexion to 80 
degrees are of suspect credibility.

Based on the foregoing, the Board concludes that the 
Veteran's residuals of a fracture of the right clavicle has 
been 20 percent disabling throughout the period on appeal.  
All evidence has been considered and, where appropriate, the 
benefit of the doubt has been give to the Veteran.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Veteran has not required 
frequent hospitalizations for the disability and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  Thun v. Peake, 22 
Vert. App. 111 (2008).  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted.









ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent residuals of a fracture of the right clavicle is 
denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


